Citation Nr: 0208863	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  98-12 106A	)	DATE
	)
	)


THE ISSUES

1.  Whether an April 1998 decision of the Board of Veterans' 
Appeals which granted service connection for 
spondylolisthesis at L5-S1 should be revised or reversed on 
the grounds of clear and unmistakable error.

2.  Whether an April 1998 decision of the Board of Veterans' 
Appeals which denied entitlement to vocational rehabilitation 
and training under Chapter 31, Title 38, United States Code, 
should be revised or reversed on the grounds of clear and 
unmistakable error.


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel







INTRODUCTION

The veteran served on active duty from September 1969 to June 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a motion by the veteran seeking a revision of 
the Board's two April 1998 decisions on the grounds of clear 
and unmistakable error.

The Board notes that it appears the veteran may be raising 
additional issues, though this is unclear.  The Board may not 
entertain an application for review on appeal unless it 
conforms to the law.  38 U.S.C.A. § 7108 (West 1991).  Under 
the provisions of 38 U.S.C.A. § 7111 (West Supp. 2001), the 
Board may review previous Board decisions based on CUE, as it 
will do in this case.  For all other claims, under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board may be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the 
Regional Office (RO), the veteran must express timely 
disagreement with the decision, the Department of Veterans 
Affairs (VA) must respond by explaining the basis of the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (2001).  However, the RO has not fully 
adjudicated any other issue and the Board may not 
unilaterally take jurisdiction of any additional claims.  If 
necessary, the veteran is requested to clearly indicate what 
additional claims, if any, he wishes to pursue with the RO 
(other than CUE with a prior Board decision).  The RO will 
then take appropriate action to adjudicate these claims, if 
any.  In any event, no other issue is before the Board at 
this time.






FINDINGS OF FACT

1.  In April 1998, the sole issues before the Board were 
claims of entitlement to service connection for 
spondylolisthesis at L5-S1 and entitlement to VA vocational 
rehabilitation and training under Chapter 31, Title 38, 
United States Code.

2.  In a decision dated in April 1998, the Board concluded 
that the veteran's spondylolisthesis at L5-S1, first 
clinically evident in service, was attributable to low back 
trauma incurred in service, and granted the veteran's claim 
for service connection for this disorder.

3.  In a second decision dated in April 1998, the Board noted 
that the veteran's vocational rehabilitation counselor and a 
Vocational Rehabilitation Panel had concluded that the 
effects of the veteran's organic brain syndrome prevented him 
from successfully pursuing his chosen vocational 
rehabilitation program and becoming gainfully employed in an 
occupation consistent with his abilities, aptitudes and 
interests.  Consequently, the Board found that achievement of 
the veteran's chosen vocational goal was not reasonably 
feasible for the veteran at that time, and denied the 
veteran's claim for vocational rehabilitation and training 
under Chapter 31, Title 38, United States Code.

4.  The veteran's CUE motion has not set forth clearly and 
specifically the alleged CUE, or errors, of fact or law, in 
the Board's April 1998 decisions, or the legal and factual 
basis for such allegations, or why the result would have been 
manifestly different but for the alleged error.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In April 1998, the Board issued two decisions.  In the first 
decision, the Board granted the veteran's claim for service 
connection for spondylolisthesis at L5-S1.  In the second 
decision, the Board found that achievement of a vocational 
goal was not currently feasible beyond any reasonable doubt.  
The Board concluded that the evidence was compelling and 
established beyond a reasonable doubt that attainment of the 
veteran's chosen vocational goal was infeasible.

In May 1999, the moving party raised the issue of clear and 
unmistakable error (CUE) in the Board's April 1998 decisions.  
He contends, among other things, that the Board has 
"neglected the law" and conspired against him.  The precise 
basis for this contention is not clear.  To the extent that 
the moving party's lengthy typewritten submissions to the 
Board are comprehensible, it appears that the moving party 
believes that the Board should have considered and granted 
service connection for other disabilities within the first 
April 1998 decision.  In this regard, in extensive 
correspondence to the Board, the moving party has referred at 
length to a neck disorder, hearing loss, and left knee 
instability.  He also contends that criminal acts were 
committed against him by VA, that VA officials have tampered 
with records, and that VA's actions have shown evidence of 
bias, racism and bigotry.  He has also repeatedly accused VA 
personnel of mismanagement, misrepresentation, arrogance, 
inexperience, ignorance, incompetence, harassment, fraud, 
medical improprieties, libel, and violations of numerous 
federal laws.

As a preliminary matter, the Board notes that during the 
pendency of the moving party's motion, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
was enacted.  VA issued regulations to implement the VCAA in 
August 2001.  66 Fed. Reg. 45,620 (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In Livesay v. Principi, 15 Vet. App. 165 (en banc) (2001), 
the Court held that the VCAA was not applicable to motions 
alleging CUE in decisions of the Board.  Accordingly, the 
Board finds that the VCAA is not applicable to this motion as 
a matter of law.  

As noted above, the veteran has challenged the Board's April 
1998 decisions on the grounds of CUE.  38 U.S.C.A. §§ 5109A 
and 7111; 38 C.F.R. §§ 20.1400, 20.1403 (2000); VA O.G.C. 
Prec. Op. 01- 98 (Jan. 13, 1998).  These new statutory and 
regulatory provisions permit a claimant to request review by 
the Board to determine whether CUE exists in an appellate 
decision previously issued by the Board, with a right of 
review of such determinations by the Court.

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board on its own motion or by a party to the 
decision.  38 C.F.R. § 20.1400.  A party disagreeing with the 
Board's denial of a motion for revision based on CUE in a 
prior Board decision can appeal that determination to the 
Court.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1409(d).

The newly enacted regulations concerning evaluation of prior 
Board decisions for CUE are explicit as to what constitutes 
CUE.  In general, it is noted that clear and unmistakable 
error is a "very specific and rare kind of error," an error 
"of fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  See 38 C.F.R. § 20.1403; Fugo 
v. Brown, 6 Vet. App. 40, 43 (1991).  The type of errors 
involved occur where the correct facts as they were known at 
the time, were not before the Board, or where the statutory 
and regulatory provisions extant at the time were incorrectly 
applied.  38 C.F.R. § 20.1403(a).  Examples of errors which 
are not CUE include a change in a diagnosis, failure to 
fulfill the duty to assist, disagreements as to the weighing 
of evidence, and changes in the interpretation of statutes or 
regulations.  38 C.F.R. § 20.1403(d) and (e).  Essentially, 
the claimant must assert more than a disagreement as to how 
the facts were weighed or evaluated.  See Russell v. 
Principi, 3 Vet. App. 310, 313-314 (en banc) (1992).

The Court has consistently stressed the rigorous nature of 
the concept of CUE. "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  "Clear and 
unmistakable error requires that error, otherwise 
prejudicial, must appear undebatably."  Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

A motion to correct a Board decision for CUE must be reviewed 
on the record and the law as they existed at the time that 
the disputed decision was made.  For Board decisions issued 
on or after July 21, 1992, the record that existed when that 
decision was make includes relevant documents possessed by 
the Department of Veterans Affairs not later than 90 days 
before such record was transferred to the Board for review in 
reaching that decision, provided the documents could 
reasonably be expected to be part of the record.  38 C.F.R. § 
20.1403(b); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992). 

The Board notes that while the law vests the Board with 
original jurisdiction to determine whether CUE exists in a 
prior final Board decision, the shape and expanse of that 
review is controlled by statute and regulations.  Motions for 
review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice at 38 
C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. § 20.1404(b), 
a motion alleging CUE in a prior Board decision must set 
forth clearly and specifically the alleged CUE, or errors, of 
fact or law in the Board decision, the legal or factual basis 
for such allegations, and why the result would have been 
manifestly different but for the alleged error. 

In August 1999, the Board issued a decision in which it 
determined that the moving party had failed to specify 
clearly an error of fact or law that would change the outcome 
of the Board's April 1998 decision which granted service 
connection for spondylolisthesis at L5-S1.  The Board also 
determined that the moving party had failed to set forth 
clear and specific allegations regarding CUE in the April 
1998 Board decision which addressed entitlement to vocational 
rehabilitation.  Therefore, the Board denied the motion for 
revision of the Board's April 1998 decisions on the basis of 
CUE, in accordance with the provisions of 38 C.F.R. 
§ 20.1404(b) which were then in effect.  The moving party 
appealed the Board's determination to the U.S. Court of 
Appeals for Veterans Claims (Court).

In an Order dated in November 2001, the Court vacated the 
Board's August 1999 decision, and remanded the matter to the 
Board for readjudication.  In this Order, the Court noted 
that subsequent to the filing of the parties' pleadings 
before the Court, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) decided Disabled American 
Veterans et. al. v. Gober, 234 F.3d 682 (Fed. Cir. 2000).  In 
that determination, the Federal Circuit noted that the last 
sentence of Rule 1404(b) provided that:  "Motions which fail 
to comply with the requirements set forth in this paragraph 
shall be denied."  The Federal Circuit found that the effect 
of this last sentence, in conjunction with Rule 1409(c) 
(which provides that once there is a final decision on a CUE 
motion, subsequent motions relating to that Board decision on 
that issue will be dismissed with prejudice) would be to 
shield from CUE review any issue that was subject of a CUE 
motion that is "denied" because the motion did not comply 
with the pleadings requirements of Rule 1404(b).  As a 
result, the Board would never decide a particular CUE claim 
on the merits as required in 38 U.S.C.A. § 7111(e), not 
because the claimant failed to establish, substantively, his 
CUE claim, but because of pleading defects.  The Federal 
Circuit then invalidated the last sentence of Rule 1404(b); 
however, it upheld the other provisions of Rule 1404(b).  Id. 
at 698-99.

In response to this Court decision, VA published an interim 
final rule, effective July 21, 2001, revising Rule 1404(b) to 
provide that motions that fail to comply with the pleading 
requirements for stating a CUE claim "shall be dismissed 
without prejudice to refiling under this subpart."  This 
rule became final effective July 17, 2002.  66 Fed. Reg. 
46,869-70 (July 17, 2002) (to be codified as amended at 38 
C.F.R. §§ 20.1404(b), 20.1409(b)).  The Board can identify 
nothing in the decision of the Federal Circuit that fairly 
can be construed as mandating that the Board decide on the 
merits a CUE motion notwithstanding its failure to meet 
minimum ministerial or pleading requirements.  Quite the 
contrary, the Federal Circuit was at pains to foreclose the 
danger that defective pleadings would forfeit the moving 
party's opportunity to obtain a decision on the merits of a 
CUE claim.

The Board observes that pursuant to Karnas v. Derwinski, 1 
Vet. App. 308 (1991), where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant normally applies, 
absent Congressional intent to the contrary.  In this case, 
the Board finds that the revised regulations are more 
favorable to the moving party, as the amended regulations 
provide for a dismissal without prejudice to refiling, rather 
than a denial, which is a final determination.  The Board 
shall therefore apply the revised regulations to the 
veteran's motion.

With respect to the Board's April 1998 decision which 
granted service connection for spondylolisthesis at L5-S1, 
the Board finds that the moving party has failed to specify 
clearly an error of fact or law that would change the 
outcome.  In this regard, the Board further observes that as 
the Board's final decision was a grant of service 
connection, the moving party has not expressly argued that 
this benefit should be discontinued, even assuming that the 
law and regulations contemplate such a circumstance.  It 
appears that the veteran believes that the Board should have 
considered and granted service connection for other 
disabilities within the first April 1998 decision.  Assuming 
this is his argument, it is obvious that this argument, even 
if true, could not constitute a valid claim of clear and 
unmistakable error, since there has been no final decision 
by the Board as to these additional claims.  38 C.F.R. 
§ 20.1401 (2001).

With respect to the Board's April 1998 decision which denied 
the veteran's claim of entitlement to vocational 
rehabilitation and training under Chapter 31, title 38, 
United States Code, the Board finds that the moving party 
has not set forth clear and specific allegations of clear 
and unmistakable error, as is required under 38 C.F.R. 
§ 20.1402(b).  In this regard, unspecific and bare 
allegations referring to alleged criminal activity and 
conspiracies theories notwithstanding, after review of the 
evidence of record, the Board concludes that the moving 
party has not set forth specific allegations of CUE in 
either fact or law within the April 1998 decision by the 
Board.  Accordingly, in the absence of such specific valid 
allegations, he has not raised a valid claim of CUE and the 
motion must be dismissed.


ORDER

The motion is dismissed without prejudice to refiling.




		
	RICHARD B. FRANK 
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
2002); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This 
dismissal under 38 C.F.R. § 20.1404(a) (2001) is not a final 
decision of the Board.  38 C.F.R. § 20.1409(b) (2001).  This 
dismissal removes your motion from the Board's docket, but 
you may refile the motion at a later date if you wish.



